UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2013(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 14.7% Banco del Estado de Chile: 0.26%, 10/16/2013 0.27%, 11/14/2013 Credit Suisse, 0.25%, 8/8/2013 DZ Bank AG: 0.21%, 8/2/2013 0.21%, 8/12/2013 Industrial & Commercial Bank of China, 0.4%, 8/9/2013 Norinchukin Bank, 0.2%, 6/12/2013 Rabobank Nederland NV: 0.27%, 9/9/2013 0.405%, 1/8/2014 Svenska Handelsbanken AB, 0.255%, 9/26/2013 Total Certificates of Deposit and Bank Notes (Cost $7,700,833) Commercial Paper 58.6% Issued at Discount * Antalis U.S. Funding Corp., 144A, 0.23%, 6/13/2013 ASB Finance Ltd., 0.2%, 9/16/2013 Autobahn Funding Co., LLC, 144A, 0.16%, 6/7/2013 Bryant Park Funding, 144A, 0.1%, 6/3/2013 Caisse Centrale Desjardins du Quebec, 0.205%, 8/19/2013 Collateralized Commercial Paper II Co., LLC, 144A, 0.225%, 9/16/2013 CPPIB Capital, Inc., 0.23%, 1/3/2014 DBS Bank Ltd., 144A, 0.26%, 10/4/2013 Erste Abwicklungsanstalt, 0.245%, 10/16/2013 Hannover Funding Co., LLC: 0.24%, 6/4/2013 0.25%, 7/1/2013 Kells Funding LLC, 144A, 0.24%, 9/18/2013 Kreditanstalt Fuer Wiederaufbau, 144A, 0.2%, 7/5/2013 Manhattan Asset Funding Co., LLC, 144A, 0.2%, 7/11/2013 Natixis U.S. Finance Co., LLC, 0.135%, 6/3/2013 Nieuw Amsterdam Receivables Corp., 144A, 0.2%, 8/7/2013 Regency Markets No. 1 LLC: 144A, 0.17%, 6/19/2013 144A, 0.17%, 6/20/2013 Scaldis Capital LLC, 0.19%, 7/25/2013 Sinopec Century Bright Capital Investment Ltd.: 0.27%, 6/6/2013 0.27%, 6/25/2013 Standard Chartered Bank: 0.18%, 8/12/2013 0.27%, 7/11/2013 Straight-A Funding LLC, 144A, 0.17%, 6/18/2013 Sydney Capital Corp.: 144A, 0.24%, 6/14/2013 144A, 0.25%, 8/14/2013 UOB Funding LLC, 0.24%, 7/29/2013 Victory Receivables Corp., 144A, 0.2%, 6/26/2013 Working Capital Management Co.: 144A, 0.2%, 6/4/2013 144A, 0.2%, 7/1/2013 144A, 0.21%, 7/10/2013 Total Commercial Paper (Cost $30,596,187) Short-Term Notes 12.0% ANZ New Zealand International Ltd., 144A, 1.28%, 12/20/2013 Australia & New Zealand Banking Group Ltd., 144A, 0.338%, 5/12/2014 Bank of Nova Scotia, 0.2%, 8/9/2013 Canadian Imperial Bank of Commerce, 0.28%, 5/16/2014 China Construction Bank Corp., 0.428%, 10/20/2014 JPMorgan Chase Bank NA, 0.355%, 4/22/2019 National Australia Bank Ltd., 0.279%, 8/13/2013 Royal Bank of Canada, 0.28%, 4/17/2014 Wells Fargo Bank NA, 0.186%, 11/22/2013 Westpac Banking Corp., 0.3%, 11/15/2013 Total Short-Term Notes (Cost $6,255,607) Municipal Bonds and Notes 9.3% Beaver County, PA, Industrial Development Authority, FirstEnergy Nuclear Generation Corp., Series B, 0.08% **, 12/1/2035, LOC: Citibank NA Colorado, State Educational & Cultural Facilities Authority Revenue, National Jewish Federation, Series D3, 0.08% **, 12/1/2037, GTY: Milwaukee Jewish Federation, Inc., LOC: JPMorgan Chase Bank NA Gulf Coast, TX, Industrial Development Authority, Exxon Mobil Project, 0.04% **, 11/1/2041 Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.07% **, 9/1/2031, LOC: JPMorgan Chase & Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.17% **, 4/1/2033, LOC: Northern Trust Co. Louisiana, State Public Facilities Authority Hospital Revenue, Franciscan Missionaries, Series D, 0.07% **, 7/1/2028, LOC: U.S. Bank NA Maine, State Housing Authority Mortgage Revenue, Series B, AMT, 0.14% **, 11/15/2036, SPA: State Street Bank & Trust Co. Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.22% **, 5/1/2041, LIQ: Barclays Bank PLC Pennsylvania, State Economic Development Financing Authority Revenue, NHS-AVS LLC, 0.11% **, 12/1/2038, LOC: TD Bank NA Total Municipal Bonds and Notes (Cost $4,850,000) Government & Agency Obligation 0.3% U.S. Treasury Obligations U.S. Treasury Bill, 0.177% *, 10/17/2013 (Cost $164,888) Repurchase Agreements 5.1% BNP Paribas, 0.09%, dated 5/31/2013, to be repurchased at $2,669,690 on 6/3/2013 (a)(Cost $2,669,670) % of Net Assets Value ($) Total Investment Portfolio (Cost $52,237,185) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of May 31, 2013. † The cost for federal income tax purposes was $52,237,185.At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $1,064.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,638 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,574. (a) Collateralized by $2,474,202 Government National Mortgage Association, with the various coupon rates from 3.5-8.0%, with variousmaturity dates of 10/20/2014-11/15/2041 with a value of $2,723,063. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Investment in Securities(b) $
